933 So. 2d 675 (2006)
WESTERN AND SOUTHERN FINANCIAL GROUP, Appellant,
v.
Karen HOWE, as the Personal Representative of the Estate of Stephen Howe, Appellee.
No. 1D06-1529.
District Court of Appeal of Florida, First District.
July 13, 2006.
Linda G. Bond of Rumberger, Kirk & Caldwell, P.A., Tallahassee, for Appellant.
Daniel Stewart, Milton, for Appellee.
PER CURIAM.
Upon consideration of the appellant's response to the Court's order of April 17, *676 2006, the Court has determined that the order on appeal is not a final order. Specifically, because the Commission on Human Relations reserved jurisdiction over the determination of the precise remedy in this case, it appears that the administrative adjudicatory process has not yet been concluded. See Hill v. Division of Retirement, 687 So. 2d 1376, 1377 (Fla. 1st DCA 1997) (stating that an administrative order's "finality depends on whether it has brought the administrative adjudicative process to a close"). Moreover, the Commission's anticipation of the filing of either a Joint Stipulation of Settlement or a Notice of Failure of Settlement following settlement negotiations indicates the agency's continued involvement in the matter. Accordingly, the order is not final and this Court lacks jurisdiction to review the order on appeal. Fla. R.App. P. 9.030(b)(1)(C); 9.110(a)(3). The appeal is hereby dismissed for lack of jurisdiction.
In light of this dismissal, the appellant's motion filed on April 19, 2006, seeking to supplement the record on appeal, is DENIED as moot.
KAHN, C.J., WEBSTER, and HAWKES, JJ., concur.